Mr. Justice Van Orsdel
delivered, the opinion of the Court:
We are not here concerned with the regularity of the proceedings respecting the arrest, conviction, suspension of sentence, and placing of the boy upon probation. Tbe court had jurisdiction of the party and of the subject-matter. Hence, bow ever defective or erroneous tbe proceedings, the judgment was not void, and could, at most, be voidable. It cannot, therefore, be collaterally impeached in this proceeding. Murphy v. Massachusetts, 177 U. S. 155, 159, 44 L. ed. 711, 714, 20 Sup. Ct. Rep. 639; District of Columbia v. Wilson, 44 App. D. C. 265, 269. Defendant cannot justify his conduct upon his assumption that the order of the court affecting the status of his son was invalid. So long as the order stood, it must be obeyed by all whom it affected. To hold otherwise would be to permit anyone affected by the order to set up his own judgment against that of the court, which will not he permitted. The rule in such a case is concisely stated in Gompers v. Buck’s Stove & Range Co. 221 U. S. 418, 450, 55 L. ed. 797, 809, 34 L.R.A.(N.S.) 874, 31 Sup. Ct. Rep. 492, as follows: “If a party can make himself a judge of the validity of orders which have been issued, and by bis own acts of disobedience set them aside, then are the courts impotent, and what the Constitution now fittingly calls the ‘judicial power of the United States’ would be a mere mockery.”
It is insisted that the court was without jurisdiction to pro*24ceed, because there was not a sworn statement or information filed charging defendant with contempt. The jurisdiction of the juvenile court to punish contempts is statutory. 34 Stat. at L. 73, chap. 960. In contempts, either direct or constructive, the court’s jurisdiction docs not depend upon the form of pleading, providing the defendant is given full notice of the charge in the rule to show cause. Juvenile Ct. v. Hughlett, 44 App. D. C. 59; United States ex rel. Alward v. Latimer, 44 App. D. C. 81. The contempt here charged was direct, in that defendant disobeyed an express order of the court, thereby obstructing the administration of justice. In such a case “the proper practice is, by rule or other process, to require the offender to appear and show cause why he should not be punished.” Re Savin, 131 U. S. 267, 277, 33 L. ed. 150, 153, 9 Sup. Ct. Rep. 699.
It is urged that the court was without jurisdiction, under a rule to show cause, to punish a contempt committed in the State of Maryland. Counsel for defendant insists that the contempt, if such it was, consisted in the disobedience of the alleged permission given defendant by the court or its probation officer to place the boy in the Junior Republic. Rut the placing of the boy in this institution was a mere incident of his probation. Hence, when defendant took the boy from the institution, he violated the probation order; and it -was for this offense that the rule to show cause issued, and defendant was adjudged guilty. The custody of the boy by the Maryland institution was the custody of the court; and any interference with that custody, whether by the father or anyone else, was in defiance of the authority of the court, and amounted to an obstruction of the administration of justice.
The fact that the offense was committed at a point remote from the court, in an adjoining State, is of no importance. “The question is not one of geography or topography, or propinquity or remoteness, but one of direct influence upon the administration of justice. The administration of justice is equally obstructed wherever the act is done; and the place of the solicitation is absolutely of no consequence wdiatcvor: Whether the act was done in the courthouse, or a mile or 100 *25miles away, the result is precisely the same; the disturbance to the court is precisely the same. The act in its nature is not dependent upon location for its greater or less influence on the administration of justice.” McCaully v. United States, 25 App. D. C. 404, 413.
The power to punish contempt is inherent in all courts. Congress, however, has placed a limitation upon the Federal courts embodied in sec. 268 of the Judicial Code (36 Stat. at L. 1087, chap. 231, Comp. Stat. 1916, sec. 1245), as follows: “Such power to punish contempts shall not be construed to extend to any cases except the misbehavior of any person in their presence, or so near thereto as to obstruct the administration of justice, the misbehavior of any of the officers of said courts in their official transactions, and the disobedience or resistance by any such officer, or by any party, juror, witness, or other person to any lawful writ, process, order, rule, decree, or command of the said courts.” This statute was designed to govern the courts of the United States in contempt proceedings. Defining the limitations of sec. 725 of the Devised Statutes, Comp. Stat. 1916, sec. 1245, substantially re-enacted into the Judicial Code, as above quoted, the court, in Eilenbecker v. District Ct. 134 U. S. 31, 38, 33 L. ed. 801, 804, 10 Sup. Ct. Dep. 424, said: “It will thus be seen that even in the act of Congress, intended to limit the power of the courts to punish for con-tempts of its authority by summary proceedings, there is expressly left the power to punish in this summary manner the disobedience of any party, to any lawful writ, process, order, rule, decree, or command of said court.” It therefore logically follows that the probation order, being a judgment of a court of competent jurisdiction, was in force wherever the probationer might be placed wdth the permission of the court or its lawful agent, the probation officer; and any interference wdth the exercise of that authority may be summarily punished as a contempt under a rule of the court to show cause, which fully apprises the defendant of the charges against him.
While such a proceeding is in its nature criminal, the defendant is not entitled to a trial by jury, except where expressly required by statute. He has been deprived of no constitutional right in this respect. “But the power of a court to *26make an- order carries with it the equal power to punish for a disobedience of that order; and the inquiry as to the question of disobedience has been, from time immemorial, the special function of the court. And this is no technical rule. In order that a court may compel obedience to its orders it must have the right to inquire whether there has been any disobedience thereof. To submit the question of disobedience to another tribunal, be it a jury or another court, would operate to deprive the proceeding of half its efficiency.” Re Debs, 158 U. S. 564, 594, 39 L. ed. 1092, 1106, 15 Sup. Ct. Rep. 900.
Defendant assigns error in that the court received improper evidence. This amounts merely to a general assignment of error, which, in the absence of any specific designation of the errors upon which it is based, will not be considered.
The judgment is affirmed. Affirmed.